Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 1 of 34 PageID #: 570




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 SALISA LUSTER HARRISON,

        Plaintiff,

        v.                                                     Case No. 3:18-CV-388 GNS/LLK

 RICK WOOLRIDGE, BRIAN TUCKER,
 ROBERT C. WHITE, MICHAEL SULLIVAN,                            ***JURY TRIAL DEMANDED
 STEVE CONRAD, DEE ALLEN, CAREY
 KLAIN, DAVID RAY, DAVID ALLEN,
 CAROLYN NUNN, KEN CHRISTIAN,
 ANN COHEN, TODD FELTY and
 JOHN DOES 1–7, all individually,

        Defendants.

                                  SECOND AMENDED COMPLAINT

        NOW COMES, Plaintiff, SALISA LUSTER HARRISON, by and through her attorneys,

 and for her cause of action, states as follows:

                                         INTRODUCTION

        1.      The Louisville Metropolitan Police Department (hereafter “LMPD”) Law

 Enforcement Code of Ethics reflects the purported LMPD belief that serving the community,

 protecting the innocent against deception, and respecting the constitutional rights of all to liberty,

 equality and justice are among the fundamental duties LMPD police officers are required to fulfill.

 The LMPD pledges that it shall perform its duties with an unwavering commitment to integrity,

 professionalism and dependability. The LMPD states that it will be accountable to those it serves

 for its decisions and actions.

        2.      Unfortunately, the letter and spirit expressed in this law enforcement code were

 absolutely nowhere to be found on April 29, 2008, as SALISA LUSTER HARRISON (hereafter
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 2 of 34 PageID #: 571




 “SALISA”)–who had been viciously beaten, strangled and sexually assaulted–was callously

 ignored by LMPD officers, RICHARD WOOLRIDGE (hereafter “WOOLRIDGE”) and KEN

 CHRISTIAN (hereafter “CHRISTIAN”), and essentially left for dead after a brutal attack in her

 home. Indeed, SALISA had suffered serious physical injuries–including a traumatic brain injury–

 during the attack, which was carried out by a currently unknown assailant(s). Were it not for the

 fact that her co-worker friends persisted in the face of LMPD ambivalence and obstruction,

 SALISA might very well not be alive today.

        3.      The letter and spirit expressed in the code were nowhere to be found on April 30,

 2008, as other LMPD officers, BRIAN TUCKER (hereafter “TUCKER”), ANN COHEN

 (hereafter “COHEN”) and TODD FELTY (hereafter “FELTY”) took affirmative steps to conceal

 the misconduct of their colleagues, WOOLRIDGE and CHRISTIAN, and to deprive SALISA of

 equal protection of the laws. TUCKER, COHEN and FELTY intentionally mishandled and

 ignored crucial physical evidence at the crime scene, paving the way for WOOLRIDGE and

 CHRISTIAN to avoid accountability for their actions and for the decade-long deprivation of justice

 for SALISA.

        4.      Worse yet, after years of diligently trying to learn the facts comprising her attack,

 after years of begging the LMPD officials to properly investigate her sexual assault and to identify

 her attacker, defendants, specifically, DAVID ALLEN, told SALISA in December 2016 that

 LMPD would re-test her remaining rape kit evidence, the type of which is administered only to

 female rape victims. For a fleeing moment, SALISA believed that the justice she fought so hard

 for was forthcoming.

        5.      However, this was just another cruel misrepresentation in a series malicious

 institutional falsehoods from LMPD officials. To wit, in December 2016 correspondence to



                                                  2
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 3 of 34 PageID #: 572




 SALISA, DAVID ALLEN lied to her outright, telling her the re-test was performed but yielded

 inconclusive results yet again. This official communication from DAVID ALLEN, a high-ranking

 LMPD official, to SALISA, a sexual assault victim, was utterly, knowingly false. In fact, DAVID

 ALLEN and the other defendants affirmatively prevented the DNA comparison testing of

 SALISA’s rape kit in 2016 in the hope that it would never be tested, and that SALISA’s attacker(s)

 would never be identified, charged or criminally prosecuted.

        6.      Thus, the letter and spirit expressed in the code above have been decidedly absent

 for over a decade as defendants and other LMPD officials lied, concealed and misrepresented facts

 to SALISA and her mother, Cheryl Ellis (hereafter “Ms. Ellis”), in an effort to frustrate their

 tireless quest for justice for SALISA. Defendants did this in order to conceal the discriminatory

 actions of WOOLRIDGE, TUCKER and other defendants and, ultimately, to deny SALISA court

 access and to deprive her of equal protection of the laws.

        7.      The fraudulent and callous misconduct that began with WOOLRIDGE’s intentional

 investigation failures marked the beginning of a more than decade-long pattern of deceit, lies,

 cover-ups, misrepresentations, fraud and widespread conspiracy, all of which was aimed at

 concealing the malicious acts of WOOLRIDGE and subsequent state actors described infra. The

 conspiracy permeated every level of WOOLRIDGE’s LMPD chain of command, all the way up

 to the Chief of Police. It also conceivably spread to other members of the LMPD, as well as to the

 Kentucky State Police (hereafter “KSP”).

        8.      As described below, when SALISA’s calls for justice and accountability grew too

 loud, the defendants lied to her. This occurred on more than one occasion, spanning many years.

        9.      The nature and depth of the police misconduct committed against SALISA by the

 defendants in the matter was staggering and cannot be overstated. Defendants violated their own



                                                  3
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 4 of 34 PageID #: 573




 policies and guidelines, not only in the deliberate investigation failures that plagued SALISA’s

 case, but also in the deliberate mishandling and compromising of vital physical evidence. None

 of the many clear policy violations was ever addressed by the LMPD at any time.

         10.      These intentional acts and omission of which SALISA herein complains constitute

 fraudulent acts, which violated several LMPD policies, and have permanently deprived her of her

 constitutional rights, continued for over a decade up to, and including, December 2017, and

 beyond.

         11.      SALISA now brings this lawsuit to enforce the Constitutional rights afforded her

 under the First and Fourteenth Amendments to the United States Constitution. SALISA demands

 trial by jury.

                                   JURISDICTION AND VENUE

         12.      This action arises under the United States Constitution, particularly under the First

 and Fourteenth Amendments, and under law, particularly the Civil Rights Act of 1871 and 42

 U.S.C. § 1983. This Honorable Court has jurisdiction by virtue of 28 U.S.C. §§ 1331 and 1367.

 Venue is founded in this Court upon 28 U.S.C. § 1391 as the acts of which SALISA complains

 arose in this District.

                                               PARTIES

         13.      At all relevant times, SALISA was a citizen of the United States of America and

 was, therefore, entitled to all legal and constitutional rights afforded citizens of the United States

 of America. In April 2008, SALISA resided in Unit #3 of the East Chase Apartments, located at

 1623 Huntington, Louisville, Commonwealth of Kentucky.




                                                    4
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 5 of 34 PageID #: 574




        14.     In April 2008, and at all relevant times, WOOLRIDGE was employed by the

 Louisville Metro Government (hereafter “Louisville Metro”) as a police officer and was acting

 under the color of state law, within the scope of his employment.

        15.     In April 2008, and at all relevant times, CHRISTIAN was employed by Louisville

 Metro as a police officer and was acting under the color of state law, within the scope of his

 employment.

        16.     In April 2008, and at all relevant times, TUCKER, was employed by Louisville

 Metro as a police detective and was acting under the color of state law, within the scope of his

 employment.

        17.     In April 2008, and at all relevant times, ROBERT C. WHITE (hereafter “WHITE”),

 was employed by Louisville Metro as the LMPD Chief of Police, and was acting under the color

 of state law, within the scope of his employment. In April 2008, and at all relevant times,

 WOOLRIDGE and TUCKER were within WHITE’s chain of command.

        18.     In April 2008, and at all relevant times, MICHAEL SULLIVAN (hereafter

 “SULLIVAN”), was employed by Louisville Metro as a police sergeant and was acting under the

 color of state law, within the scope of his employment. In April 2008, and at all relevant times,

 SULLIVAN was WOOLRIDGE’s supervising sergeant and within WOOLRIDGE’s chain of

 command. In April 2016, SULLIVAN was promoted to LMPD Deputy Chief of Police.

        19.     In 2011, and at all relevant times, DEE ALLEN (hereafter “DEE ALLEN”), was

 employed by Louisville Metro as a police officer or member and was acting under the color of

 state law, within the scope of her employment.




                                                  5
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 6 of 34 PageID #: 575




        20.     In 2011, and at all relevant times, CAREY KLAIN (hereafter “KLAIN”), was

 employed by Louisville Metro as a police officer or member and was acting under the color of

 state law, within the scope of her employment.

        21.     In 2012, and at all relevant times, STEVE CONRAD (hereafter “CONRAD”), was

 employed by Louisville Metro as the LMPD Chief of Police and was acting under the color of

 state law, within the scope of his employment. In 2012, and at all relevant times, TUCKER was

 within CONRAD’s chain of command.

        22.     In 2015, and at all relevant times, DAVID RAY (hereafter “RAY”), was employed

 by Louisville Metro as a police officer, was a Major in rank, and was acting under the color of

 state law, within the scope of his employment.

        23.     In 2016, and at all relevant times, DAVID ALLEN (hereafter “DAVID ALLEN”),

 was employed by Louisville Metro as a Special Victims Unit Coordinator, was a lieutenant in rank,

 and was acting under the color of state law, within the scope of his employment.

        24.     In 2015, and at all relevant times, CAROLYN NUNN (hereafter “NUNN”), was

 employed by Louisville Metro as a Special Victims Unit Coordinator, was a Lieutenant in rank,

 and was acting under the color of state law, within the scope of her employment.

        25.     In April 2008, and at all relevant times, COHEN was employed by Louisville Metro

 as a police officer and was acting under the color of state law, within the scope of his employment.

        26.     In April 2008, and at all relevant times, FELTY was employed by Louisville Metro

 as a police officer and was acting under the color of state law, within the scope of his employment.

        27.     At all relevant times, each of the aforementioned named defendants was a

 “member” with the LMPD, as defined in LMPD policies.




                                                  6
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 7 of 34 PageID #: 576




        28.     At all relevant times, JOHN DOES 1–7, were each employees of Louisville Metro

 or the Commonwealth of Kentucky, and each acted under color of state law. Though JOHN DOES

 1–7 are currently unidentified by SALISA, she alleges herein that each of them engaged in various

 tortious and unconstitutional acts and omissions which caused her physical and emotional pain and

 injuries. Upon information and belief, SALISA avers that the true identities of JOHN DOES 1–7,

 will be ascertained during court-ordered discovery in the matter.

        29.     Upon information and belief, Louisville Metro, d/b/a LMPD, is the employer of the

 individual defendants, is a governmental entity subject to the requirements of 28 U.S.C. § 1983

 and which was and is responsible for assuring that the actions, policies and procedures guiding

 their officers are constitutional and do not deprive citizens of fundamental guaranteed rights.

        30.     Louisville Metro is a Commonwealth of Kentucky municipal corporation and is

 and/or was the employer of defendants, WOOLRIDGE, CHRISTIAN, TUCKER, WHITE,

 SULLIVAN, CONRAD, DEE ALLEN, KLAIN, RAY, DAVID ALLEN, NUNN, COHEN,

 FELTY and JOHN DOES 1–7. Louisville Metro is therefore responsible for the acts of these

 defendants while they were employed by Louisville Metro and while acting in the scope of their

 employment.

        31.     At all times relevant to this complaint, Louisville Metro was a city with home rule

 as enabled, defined and empowered under KRS 83.410-83.660, as well as KRS Chapter 83A, 91

 and 91A. Louisville Metro is responsible for the policies, practices and customs of the LMPD.



                             LMPD Standard Operating Procedures

        32.     At all relevant times, all LMPD members were required to be apprised of the First

 and Fourteenth Amendments of the United States Constitution, and were required, at all times, to



                                                  7
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 8 of 34 PageID #: 577




 follow the United States Constitution, the laws of the Commonwealth of Kentucky and also to

 comply with LMPD Standard Operating Procedures (“SOPs”). LMPD SOPs are written orders

 which apply to all LMPD members such as defendants. Each member of the LMPD, including

 defendants, are required to be familiar with the LMPD SOP Manual and must adhere to its

 directives.

        33.     SOP 5.1.2 regards Obedience to Rules and Regulations, and mandates, in part, that

 members shall obey all rules, orders, polices, and procedures of the department. Members who

 violate any of the above may be dismissed or be subject to other punishment, as directed for such

 a violation.

        34.     Moreover, per SOP 5.1.6, the reporting of violations of LMPD policy is mandatory.

 SOP 5.1.6 states that LMPD “[m]embers knowing, or suspecting, other members of violating any

 laws, orders, or polices shall report the infraction immediately to their supervisor.”

        35.     SOP 5.1 pertains to rules and conduct. SOP 5.1.1 defines “untruthfulness,” and

 reads in pertinent part:

                Untruthfulness is defined as: Intentionally make a false, misleading,
                or untrue oral or written statement, report, record, and/or
                communication (including electronic communication); Intentionally
                failing to accurately report all facts pertaining to an investigation;
                Intentionally misrepresenting any matter by: Knowingly submitting
                any false official statement(s) before, to, or during…Any official
                investigation of the department, including an investigation initiated
                by a commanding officer.

        36.     SOP 5.1.5 elaborates upon the LMPD’s truthfulness requirement, stating that

 “Members are required to be honest and truthful in all matters related to their scope of employment

 and operations of the department. Untruthfulness is prohibited and may warrant termination.

 Untruthfulness is conduct that is intentional, malicious, and/or deceptive and may take one of




                                                   8
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 9 of 34 PageID #: 578




 several forms, such as an intentionally deceptive action in a formal setting or during an

 investigation or the submission of deceptive documents.

        37.     LMPD officers pledge to be constantly mindful of the welfare of others, and to be

 honest in thought and deed both in their personal and professional lives. They pledge to be

 exemplary in obeying the law and the regulations of their department.

                The April 2008 Brutal Sexual Assault of Salisa Luster Harrison

        38.     SALISA was brutally assaulted in her own home on or about April 27, 2008. Due

 to her multiple severe injuries she was unable to move from her couch, and this caused her to miss

 work, which was uncharacteristic. SALISA’s co-workers became concerned by her absence on

 April 29, and they began efforts to call and locate her. Unable to reach her via telephone, they

 decided to go to her apartment, arriving there in the early afternoon. They saw SALISA’s car

 outside her apartment and began to knock repeatedly at her door and windows, with no response.

 They continued trying to telephone SALISA but there was no answer.

                     The First Call Made to LMPD Seeking Help for SALISA

        39.     Gravely concerned for her well-being and safety, SALISA’s co-workers then called

 the LMPD, and explained their belief that she was inside the apartment, and possibly seriously

 injured. They knew something was not right, and they requested an emergency citizen welfare

 check. The co-workers’ call was received by the CITY’s dispatch department at approximately

 11:12 am on April 29, 2008.

        40.     On April 29 at approximately 11:27 am, WOOLRIDGE and CHRISTIAN arrived

 at SALISA’s apartment in response to the co-workers’ call. The co-workers explained the situation

 to WOOLRIDGE and conveyed to him their adamant belief that something was not right and that

 they feared that SALISA was inside her home and seriously injured. They told WOOLRIDGE



                                                 9
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 10 of 34 PageID #: 579




  that SALISA’s absence from work was uncharacteristic, and that her car was parked in front, which

  was consistent with their fears. WOOLRIDGE entered SALISA’s apartment, shutting the door

  behind him, and preventing SALISA’s co-workers from entering to see her.

           41.   Within five (5) minutes, WOOLRIDGE exited SALISA’s apartment and told her

  co-workers that he had spoken with SALISA. He told them SALISA was upset and had been

  crying, due to a fight with her boyfriend. WOOLRIDGE told the co-workers that he also spoke

  with the alleged “boyfriend” inside SALISA’s apartment who confirmed everything.

  WOOLRIDGE advised that “everything is fine,” but again prevented the co-workers from entering

  SALISA’s apartment to check on their friend. WOOLRIDGE and CHRISTIAN then entered their

  LMPD squad car and left the scene.

           42.   WOOLRIDGE made contact with a male individual inside SALISA’s apartment on

  April 29, 2008.

           43.   CHRISTIAN entered SALISA’s apartment on April 29, 2008.

           44.   Neither WOOLRIDGE nor CHRISTIAN preserved any potential evidence inside

  SALISA’s apartment at any time.

                    The LMPD Closes the First Criminal Case in April 2009 Due to
                        Misconduct and Material Misrepresentations by LMPD

           45.   At approximately 11:36 am on April 29, WOOLRIDGE officially closed the

  “Event” that was opened by the 11:12 am “check welfare request” related to SALISA. Thus, the

  case was opened for a total of twenty-four (24) minutes, and WOOLRIDGE and CHRISTIAN

  spent less than a total of ten (10) minutes at or around SALISA’s apartment before leaving the

  scene.

           46.   On April 29, 2008, and at all relevant times, WOOLRIDGE and CHRISTIAN were

  aware of their duties as LMPD police officers, specifically adherence to the following SOPs:

                                                 10
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 11 of 34 PageID #: 580




                 x   SOP 3.5 (incident reports);

                 x   SOP 3.5.3 (reporting requirements);

                 x   SOP 11.2.2 (evidence procedures);

                 x   SOP 8.50 (sexual assault investigations);

                 x   SOP 8.50.6 (evidence           collection    in   sexual     assault
                     investigations);

                 x   SOP 8.35.1 (investigation files);

                 x   SOP 8.35.2 (responsibilities of first responding officer);

                 x   SOP 8.36.4 (aiding the injured);

                 x   SOP 8.36.5 (protecting the crime scene);

                 x   SOP 8.36.6 (controlling persons at crime scenes);

                 x   SOP 8.25.3 (police interviews); and

                 x   SOP 8.50.4 (responding officer duties in sexual assault
                     investigations).

         47.     On April 29, 2008, despite full knowledge of their duties as described in the SOPs

  and awareness of proper police protocol, WOOLRIDGE and CHRISTIAN engaged in willful

  conduct intended to deprive SALISA of equal protection of the laws and deny SALISA her

  constitutional right of access to the courts.      To wit, WOOLRIDGE and CHRISTIAN: 1)

  intentionally failed to create a case file; 2) intentionally failed to interview or otherwise take an

  official statement from the male individual WOOLRIDGE encountered inside SALISA’s

  apartment; 3) intentionally failed to call additional LMPD officers or detectives to investigate, or

  assist in investigating, the matter; 4) intentionally failed to call for medical assistance or medical

  treatment for SALISA, despite her visible serious injuries; 5) intentionally failed to obtain witness




                                                   11
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 12 of 34 PageID #: 581




  information from SALISA’s concerned co-workers; 6) and intentionally failed to interview her co-

  workers, or take their official statements.

          48.     WOOLRIDGE and CHRISTIAN failed to collect, preserve or process evidence for

  DNA and fingerprint analysis.

          49.     Neither WOOLRIDGE nor CHRISTIAN drafted a report regarding their April 29,

  2008 response to SALISA’s apartment.

          50.     Moreover, WOOLRIDGE physically prevented SALISA’s co-workers from

  entering her apartment or otherwise providing aid and comfort to their friend, maliciously

  prolonging SALISA’s suffering. The violence she endured left her clinging to life. Thus, rather

  than conduct themselves in a manner consistent with the code and proper police protocol,

  WOOLRIDGE and CHRISTIAN instead breached the most fundamental of police responsibilities:

  to protect and serve. Due to their gender animus, and reflecting a malicious, discriminatory intent,

  WOOLRIDGE and CHRISTIAN left SALISA in her apartment, motionless and semi-conscious

  on her couch, battered and clinging to life, with the likely assailant(s) either still in her home or in

  the immediate vicinity.

          51.     Aside from the unconscionable nature of this conduct, WOOLRIDGE and

  CHRISTIAN’s misconduct also resulted in loss of crucial evidence that can never be recovered.

  WOOLRIDGE and CHRISTIAN’s misconduct allowed the alleged “boyfriend” WOOLRIDGE

  encountered in SALISA’s apartment to escape without obtaining his name, address or phone

  number. This individual was not SALISA’s “boyfriend,” nor a platonic friend or acquaintance.

  Clearly, he was one of her assailants or knew something about the attack. As of the date of this

  filing, the identity and whereabouts of this individual are unknown.




                                                    12
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 13 of 34 PageID #: 582




         52.     In 2008, and at all relevant times, WOOLRIDGE’s supervising sergeant,

  SULLIVAN, was aware of the misconduct committed by WOOLRIDGE during his welfare check

  of SALISA, who had clearly suffered a physical assault. Despite this awareness, SULLIVAN did

  nothing to address the situation or to initiate a review of the matter. SULLIVAN’s silence and

  intentional supervisory failures constitute violations of SOP 5.1.2 (obedience to rules and

  regulations), SOP 5.1.6 (reporting violations mandatory) and SOP 8.50.9 (responsibilities of

  LMPD supervisors in sexual assault cases).

                    The Second Call Made to LMPD Seeking Help for SALISA

         53.     Still gravely concerned about their friend, the co-workers placed a second call to

  LMPD at approximately 11:45 am. While they waited for another officer to arrive, the co-workers

  went to the building manager’s office and eventually gained access to SALISA’s apartment. When

  they entered, they found the apartment to be in extreme disarray–which was very uncharacteristic

  for SALISA–and it looked as though someone had violently ransacked it.

         54.     The co-workers quickly located SALISA, who was lying motionless on her couch

  in bloodstained clothing. She had a huge welt on her face, facial bruises, blood in her eyes and

  was unable to talk coherently due to her overall poor state, which included a swollen tongue. Based

  on their observations, the co-workers immediately understood that SALISA had been seriously

  physically harmed, which was precisely the horrific scenario they feared and tried unsuccessfully

  to convey to WOOLRIDGE a half hour earlier. They immediately rushed to her side and tried to

  comfort her.

         55.     Paramedics arrived before any LMPD personnel, and they quickly provided

  emergency medical services to SALISA who was also experiencing serious respiratory distress. It

  was determined that SALISA had been sexually assaulted. As the paramedics put SALISA on a



                                                  13
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 14 of 34 PageID #: 583




  stretcher, they expressed to her co-workers their shock and disbelief that a police officer would

  encounter an individual as obviously in need of immediate medical assistance as SALISA, and yet

  fail to provide any assistance or even contact medical personnel who could.

         56.     SALISA was then emergently transported to University of Louisville Hospital

  (hereafter “ULH”) ER for treatment of her serious injuries, which included a traumatic brain injury.

  Shortly after her arrival, she suffered a seizure, and was provided extensive emergency treatment.

  Once SALISA was stabilized, she was physically examined, which included the facilitation of a

  rape kit, and her injuries were photographed. It was then learned that SALISA required major

  brain surgery and other treatment stemming from the assault.

         57.     On April 29, 2008 at approximately 11:59 am, TUCKER arrived at SALISA’s

  apartment for the purported purpose of initiating a LMPD criminal investigation of SALISA’s

  attack. By this time, it was established that SALISA had been violently sexually assaulted by an

  intruder(s) in her home. In such cases, the proper identification, preservation, collection and

  testing of physical evidence is vital to the successful criminal prosecution, a fact known by

  WOOLRIDGE, TUCKER and all defendants at all relevant times.

         58.     On April 30, 2008, TUCKER initiated a LMPD criminal investigation, Case No.

  CSU 0416208, pertaining to the attack of SALISA, and which was the first such case opened by

  LMPD.



         59.     At that time, and at all relevant times, TUCKER was aware of his duties as a LMPD

  police officer, specifically, adherence to the following SOPs:

                 x   SOP 3.5 (incident reports);

                 x   SOP 3.5.3 (reporting requirements);



                                                   14
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 15 of 34 PageID #: 584




                 x   SOP 11.2.2 (evidence procedures);

                 x   SOP 8.50 (sexual assault investigations);

                 x   SOP 8.50.6 (evidence          collection    in   sexual      assault
                     investigations);

                 x   SOP 8.35.1 (investigation files);

                 x   SOP 8.35.2 (responsibilities of first responding officer);

                 x   SOP 8.36.5 (protecting the crime scene); and

                 x   SOP 8.25.3 (police interviews).

         60.     On April 29, 2008, despite full knowledge of his duties as described in the SOPs

  and awareness of proper police protocol, TUCKER engaged in willful conduct intended to deprive

  SALISA of equal protection of the laws, and to deny SALISA her constitutional right of access to

  the courts. He intentionally failed to get witness information from SALISA’s concerned co-

  workers, and intentionally failed to interview them, or take their official statements, and later

  falsely claimed he did.

         61.     TUCKER never spoke to SALISA’s co-workers while he was at ULH.

         62.     TUCKER never took any formal statements from SALISA’s co-workers while he

  was at ULH.

         63.     On April 30, 2008, at approximately 10:30 p.m., TUCKER, COHEN and FELTY

  executed a search warrant upon the premises of SALISA’s apartment.

         64.     TUCKER, COHEN and FELTY ignored crucial evidence in SALISA’s apartment,

  most, if not all, of which was vital to SALISA developing both a criminal and a civil case against

  the assailant(s) who viciously raped, battered and assaulted her. For instance, TUCKER, COHEN

  and FELTY: 1) failed to take elimination fingerprints; 2) failed to collect, recover and process a

  knife found in SALISA’s bathroom; 3) failed to collect DNA and fingerprints generally; 4) failed

                                                  15
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 16 of 34 PageID #: 585




  to collect, recover and process other crucial items of major evidentiary value; 5) failed to interview

  any contemporaneous witnesses or the apartment staff; and 6) failed to follow up on the identity

  of the man with whom WOOLRIDGE spoke in SALISA’s apartment on April 29, inter alia.

           65.   On or about April 30, 2008, the day after his arrival on the scene of SALISA’s

  attack, TUCKER drafted his incident report in LMPD Case No. 0416208, which is the first incident

  report generated by any LMPD member regarding SALISA’s initial check welfare request call of

  April 29. TUCKER’s report was not only unreasonably scant and omission-riddled, but it

  contained false information, insofar as TUCKER claimed that he had interviewed SALISA’s co-

  workers while at ULH ER, which he most certainly did not. Stating in an official LMPD report

  that he had interviewed witnesses when, in fact, he had not, was an affirmative act of fraud and

  deception. It is also a violation of SOP 5.1.1 (untruthfulness), SOP 5.1.5 (forms of untruthfulness)

  and SOP 5.1.3 (conduct unbecoming). Unfortunately, TUCKER’s willful misconduct did not end

  there.

           66.   In violation of proper police protocol and LMPD SOPs, TUCKER then prevented

  the scant evidence that was collected in the matter–including SALISA’s rape kit–from being fully

  scientifically tested for DNA comparison. Specifically, WOOLRIDGE, TUCKER and other

  defendants, including JOHN DOES 1–7, conspired together to prevent the successful DNA testing

  of SALISA’s rape kit, denying her court access and depriving her of equal protection of the laws.

  In furtherance of the conspiracy, WOOLRIDGE, TUCKER and other defendants, including JOHN

  DOES 1–7, had SALISA’s rape kit pulled from the KSP lab and relegated to the Commonwealth’s

  rape kit backlog among thousands of other neglected kits.            It was the hope and goal of

  WOOLRIDGE, TUCKER and JOHN DOES 1–7, to put SALISA’s rape kit into a practical

  purgatory, in order to prevent it from being fully tested for DNA comparison.



                                                   16
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 17 of 34 PageID #: 586




         67.       Upon information and belief, as well as based upon the public record, what

  transpired in SALISA’s case–the willful tampering, concealing, compromising and/or destroying

  of a female rape victim’s rape kit while it was in the possession and/or control of LMPD–was not

  an isolated incident.

         68.       Upon information and belief, as well as based upon the public record, there existed

  at LMPD a historical pattern of tampering, concealing, compromising and/or destroying female

  rape victims’ rape kits while they were in the possession and/or control of LMPD.

         69.       The actions of WOOLRIDGE, TUCKER and other defendants, including JOHN

  DOES 1–7, were in violation of:

                   x   SOP 11.2.4 (DNA evidence);

                   x   SOP 11.6.4 (DNA evidence–special procedures);

                   x   SOP 8.50.2 (investigation of sexual assaults);

                   x   SOP 8.50.5 (detective responsibilities in sexual assault
                       investigations);

                   x   SOP 8.50.8 (sexual assault suspect examinations); and

                   x   SOP 8.50.10 (disposal of sexual assault evidence), inter alia.

         70.       Despite the fact that WOODRIDGE, TUCKER and other defendants, including

  JOHN DOES 1–7, knew that SALISA’s rape kit was not fully tested, they nonetheless fraudulently

  and falsely stated to SALISA, the prosecuting attorney’s office and others that it had been fully

  tested, and that the testing had rendered negative results. This was part of the ongoing conspiracy

  begun in 2008.

         71.       On or about April 13, 2009, based on the negative results fraudulently reported by

  WOOLRIDGE, TUCKER and other defendants, including JOHN DOES 1–7, the prosecuting

  attorney’s office declined to prosecute SALISA’s brutal assault, recommending that it be taken to

                                                    17
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 18 of 34 PageID #: 587




  the county attorney’s office for misdemeanor assault charges. On that same date, the county

  attorney’s office declined to pursue misdemeanor assault charges. Thus, in April 2009, vindication

  in the form of criminal prosecution was eliminated.

         72.     On or about June 25, 2008, Anthony Dean (hereafter “Mr. Dean”) consented to

  allowing LMPD to collect a buccal swab(s) for DNA testing in the criminal investigation of the

  attack on SALISA, LMPD Case No. 0416208.

         73.     Subsequent to consenting to provide a buccal swab(s) to LMPD, Mr. Dean did

  provide said buccal swab(s).

         74.     On or about July 16, 2008, Frank Clayton (hereafter “Mr. Clayton”) consented to

  allowing LMPD to collect a buccal swab(s) for DNA testing in the criminal investigation of the

  attack on SALISA, LMPD Case No. 0416208.

         75.     Subsequent to consenting to provide a buccal swab(s) to LMPD, Mr. Clayton did

  provide said buccal swab(s).

         76.     Mr. Dean’s buccal swab(s) was never analyzed for comparison to other evidence

  collected in the LMPD criminal investigation of the attack on SALISA, LMPD Case No. 0416208.

         77.     Mr. Dean’s buccal swab(s) was never used to rule him in or rule him out in terms

  of his possible involvement in the attack on SALISA.

         78.     Mr. Clayton’s buccal swab(s) was never analyzed for comparison to other evidence

  collected in the LMPD criminal investigation of the attack on SALISA, LMPD Case No. 0416208.

         79.     Mr. Clayton’s buccal swab(s) was never used to rule him in or rule him out in terms

  of his possible involvement in the attack on SALISA.

         80.     On April 13, 2009, TUCKER officially closed the LMPD criminal case pertaining

  to SALISA’s April 2008 assault.



                                                 18
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 19 of 34 PageID #: 588




               The LMPD Closes the Second Criminal Case in December 2016 Due to
                     Misconduct and Material Misrepresentations by LMPD

         81.     Despite the closing of SALISA’s case, she and Ms. Ellis remained vigilant in their

  efforts to determine what happened to SALISA. Moreover, though they could not put their finger

  on it, they feared that something unusual had transpired or was transpiring regarding the LMPD

  criminal investigation.

         82.     In late 2008, SALISA and Ms. Ellis began to issue questions to WHITE and other

  LMPD officials about WOOLRIDGE’s conduct during his April 29 investigation of the assault.

  They sought review of any files or documents pertaining to the assault which were created by

  WOOLRIDGE and any information he may have about the assault. Along with repeatedly seeking

  out evidence, they also actively provided to LMPD officials with information intended to assist

  the criminal investigation.

         83.     Toward the end of 2008, SALISA told the LMPD, including WHITE, that she

  wished to file a citizen complaint against WOOLRIDGE for the willful abdication of his duties on

  April 29, 2008 and his failure to properly conduct a welfare check on SALISA. She was informed

  by LMPD officials that her complaint could not be made over the telephone, and she would

  therefore need to travel back to Louisville, despite having moved back to her hometown, Little

  Rock, Arkansas for her medical treatment. SALISA was told by LMPD officials that she had all

  of February 2009 to make her complaint against WOOLRIDGE. Based on this representation, and

  in reliance thereupon, SALISA and Ms. Ellis traveled that month to Louisville to file the citizen’s

  complaint against WOOLRIDGE. However, once they arrived in Louisville, and reached the

  LMPD office, they were told that WOOLRIDGE was allowed an early retirement by WHITE in

  late January 2009 and, therefore, filing a citizen complaint against him would be pointless.




                                                  19
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 20 of 34 PageID #: 589




         84.     It is a fact that SALISA and Ms. Ellis expressed the basis of SALISA’s citizen

  complaint against WOOLRIDGE to WHITE and others long before WOOLRIDGE’s retirement.

  However, WHITE stalled and placated SALISA, which served to protect WOOLRIDGE until

  WHITE could authorize his early retirement, in violation of SOP 2.10.1 (complaints against

  members) and SOP 2.11 (discipline). Thus, WHITE denied SALISA the fair opportunity to file a

  citizen’s complaint against WOOLRIDGE for his April 29, 2008 investigatory misconduct and

  thus conspired with other defendants to conceal facts incriminating WOOLRIDGE from SALISA

  and her mother for over ten (10) years.

         85.     In 2009 and 2010, they made FOIA requests for information and evidence related

  to the attack and investigation and received incomplete responses. In August 2011, SALISA and

  Ms. Ellis made more FOIA requests for materials related to the attack and LMPD investigation, as

  well as information on WOOLRIDGE’s background. In response, DEE ALLEN and KLAIN

  attempted to fraudulently conceal responsive investigation materials requested by SALISA that

  were disclosable, which was a violation of SOP 3.2.1 (open record requests) and FOIA itself.

  Specifically, these defendants each told SALISA and Ms. Ellis that certain requested materials did

  not exist which was a false and willful material misrepresentation intended to prevent them from

  obtaining the materials that could help them better understand the facts of SALISA’s case and the

  investigatory misconduct that plagued it.

         86.     Continuing to seek out the truth despite years of institutional intransigence, delay

  and obfuscation, in April 2012, Ms. Ellis contacted CONRAD, the newly-appointed Chief of

  Police, and requested that the LMPD re-open its investigation of her daughter’s April 2008 assault.

  SALISA and Ms. Ellis had many questions regarding the LMPD’s investigation of the assault, and

  WOOLRIDGE’s conduct during the prior investigation. Ms. Ellis pleaded with CONRAD to use



                                                  20
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 21 of 34 PageID #: 590




  his authority to find out what happened, warning him that “a very dangerous person is still at

  large.” Despite Ms. Ellis’ request, CONRAD did not re-open SALISA’s case. SALISA and Ms.

  Ellis continued to make FOIA requests in August 2013 and February 2014 and continued to receive

  incomplete responses.

  A News Report Regarding a Backlog of Rape Kits Unexpectedly Gives Salisa’s Quest for Justice
      Renewed Focus and Reveals Years of LMPD Ambivalence to Sexual Assault Victims

         87.     In 2015, statewide audit revealed that Kentucky had a backlog of over 3000

  untested rape kits, an event covered by local Louisville television stations. For purposes of this

  action, the practical effect of this news story is that the defendants now knew that SALISA’s

  untested rape kit would eventually be discovered among those in the backlog. Therefore,

  sometime in 2015, without contacting SALISA or Ms. Ellis, defendants voluntarily “re-opened”

  the investigation of SALISA’s April 2008 attack, despite prior refused requests. To re-open

  SALISA’s case for this purpose is evidence of an institutional conspiracy, and it moreover

  confirms that defendants were untruthful in 2009 when they reported that testing was complete

  and inconclusive.

         88.     In order to continue the fraud and conspiracy begun in 2008, defendants needed to

  control SALISA’s rape kit so that they could prevent it from being tested for DNA comparison

  indefinitely. However, they did not account for the persistence of SALISA or Ms. Ellis. When

  Ms. Ellis learned of the rape kit backlog through the news story, she focused her communications

  with LMPD on identifying the victims associated with the backlog, a topic which she previously

  had no reason to explore. In 2015, Ms. Ellis came into regular contact with NUNN in this regard.

         89.     In 2015, NUNN continued the fraud and conspiracy begun years earlier by falsely

  informing SALISA and Ms. Ellis that the rape kit had been fully tested back in 2008-09 when she




                                                 21
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 22 of 34 PageID #: 591




  knew it had not. NUNN and defendants falsely told SALISA the reason for the new testing was

  an advancement in technology when, in fact, the rape kits were never tested the first time.

         90.     Despite these representations to SALISA and Ms. Ellis, NUNN in 2016 referred to

  SALISA’s rape kit as one that was “lost in the cracks” when communicating with KSP officials.

  This is not how she characterized the matter to SALISA. She never described SALISA’s case as

  one that “fell through the cracks in a lot of areas” when communicating with Ms. Ellis. Thus,

  NUNN willfully misrepresented material facts to sexual abuse victim, SALISA, while acting as

  LMPD Special Victims Unit Coordinator. In 2015, NUNN also advised KSP officials and other

  police officers not to share information with SALISA or Ms. Ellis.

         91.     In January 2016, RAY was instructed to authorize testing of SALISA’s rape kit,

  but refused to do so, in furtherance of the conspiracy begun in 2008. It was RAY’s intention and

  desire that SALISA’s rape kit not be tested for DNA comparison so that her attacker(s) would not

  be identified, and no criminal charges could be filed.

         92.     Sometime after January 2016, without any advance notice to SALISA or Ms. Ellis,

  NUNN apparently retired from LMPD, and DAVID ALLEN replaced her as Special Victims Unit

  Coordinator. DAVID ALLEN became SALISA and Ms. Ellis’ LMPD liaison for purposes of the

  LMPD’s “re-opened” investigation of SALISA’s attack.

         93.     On or about November 11, 2016, Whitney Collins, a KSP laboratory supervisor,

  wrote to DAVID ALLEN, explaining that in order to test SALISA’s remaining rape kit evidence

  for DNA comparison in the “re-opened” investigation, KSP would require his written authorization

  because the needed testing would fully consume–and therefore destroy–the remaining evidence.

         94.      Despite his receipt of Ms. Collins’ November 11, 2016 correspondence, on or

  about November 23, 2016, DAVID ALLEN told SALISA that he was “waiting for the letter from



                                                  22
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 23 of 34 PageID #: 592




  the state lab regarding the final pieces of evidence available for testing,” which was a knowing

  misrepresentation of material fact. On December 7, 2016, DAVID ALLEN told SALISA that he

  “did receive a letter form the [KSP] lab letting us know that there is only enough evidence to do

  one final test.” He then added, “[w]e are working on getting the approval to get that tested

  quickly,” which was a knowing misrepresentation of material fact.

            95.   On December 28, 2016, DAVID ALLEN, on official LMPD letterhead, told

  SALISA that the remaining evidence was, in fact, tested during the “re-opened” investigation, and

  it did not provide any further information DAVID ALLEN wrote in pertinent part:

                  “Unfortunately, that evidence testing has not provided us with any
                  further information. With that information, combined with the
                  insufficient evidence for a criminal prosecution, we are closing this
                  case again…Thank you for being patient this last year as we
                  revisited the case.”

            96.   The reporter described above continued story and determined the DNA testing that

  DAVID ALLEN told SALISA was performed and yielded inconclusive results actually had not

  been performed. DAVID ALLEN’s December 28, 2016 correspondence to SALISA was a

  knowing misrepresentation of material fact and constitutes a continuation of the conspiracy alleged

  herein.

            97.   On or about December 8, 2017, a news reporter covering the developing rape kit

  backlog story personally informed SALISA and Ms. Ellis that the DNA testing DAVID ALLEN

  stated was performed was, in fact, not performed. This December 8, 2017 communication to

  SALISA and Ms. Ellis signifies the first confirmed indication of a more than decade-long

  conspiracy, previously unknown to SALISA and Ms. Ellis due to the clandestine improper acts of

  the defendants. SALISA has since obtained LMPD email from 2018 which substantiate her claims




                                                   23
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 24 of 34 PageID #: 593




  that she and her mother were affirmatively lied to by defendants for, again, a period of over ten

  (10) years.

          98.     That the aforesaid intentional acts and omissions constituting fraudulent

  concealment began with WOOLRIDGE intentionally concealing information and evidence related

  to SALISA’s attack and, as far as SALISA is aware, have continued to this day.

          99.     That the aforesaid intentional acts and omissions constituted positive acts of fraud

  that were furtively planned and secretly executed by the above LMPD members, including

  WOOLRIDGE, CHRISTIAN, TUCKER, WHITE, SULLIVAN, CONRAD, DEE ALLEN,

  KLAIN, RAY, DAVID ALLEN, NUNN, COHEN, FELTY and JOHN DOES 1–7, in order to

  keep the fraud concealed. That these transgressions served to conceal material facts which were

  not discoverable despite the reasonable diligence of SALISA and her mother, Ms. Ellis.

          100.    That, to the extent that there exists an ostensible affirmative defense regarding the

  statute of limitations, said defense fails because, due as pled above, this fraudulent concealment

  served to toll the initiation of the statute of limitations period for causes of action pertaining to the

  investigation of SALISA’s April 2008 attack is tolled to December 8, 2017.

          101.    That the allegations against the added parties–CHRISTIAN, COHEN and FELTY–

  relate back to the original pleading because the amendment asserts a claim or defense that arose

  out of the conduct, transaction or occurrence set out in SALISA’s original complaint.

          102.    That justice requires that CHRISTIAN, COHEN and FELTY be added as party

  defendants in the matter.

          103.    Moreover, that the added parties–CHRISTIAN, COHEN and FELTY–have

  received such notice of the action that none of them will be prejudiced in defending on the merits




                                                     24
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 25 of 34 PageID #: 594




  and they each knew, or should have known, that the instant action would have been brought against

  them, but for a mistake or uncertainty concerning their proper identity.

                                 COUNT I
                             ALL DEFENDANTS
         DENIAL OF CONSTITUTIONAL RIGHT OF ACCESS TO THE COURTS

         104.    SALISA hereby incorporates and re-alleges Paragraphs one (1) through one-

  hundred and three (103) as and for Paragraph one-hundred and four (104) of Count I.

         105.    The First and Fourteenth Amendments protect the rights of individuals, such as

  SALISA, to seek redress for claims that have a reasonable basis in law and fact. Efforts by state

  actors to impede an individual’s access to courts or administrative agencies can provide the basis

  for a constitutional claim under 42 U.S.C. § 1983.

         106.    Judicial access must be adequate, effective and meaningful and therefore, when

  police officers conceal or obscure important facts about a crime from its victims rendering hollow

  the right to seek redress, constitutional rights are undoubtedly abridged.

         107.    Litigants in cases alleging a denial of the constitutional right of access to the courts

  of this type must allege that there are specific cases that cannot now be tried (or tried with all

  material evidence) as a result of a defendant’s conduct. The official acts claimed to have denied

  access may allegedly have caused the loss or inadequate settlement of a meritorious case or the

  loss of an opportunity to seek some particular order of relief.

         108.    Per KRS 500.050(1), the prosecution of a felony is not subject to a period of

  limitations and may be commenced at any time. Per KRS 500.050(2), the prosecution of an offense

  other than a felony must be commenced within one (1) year after it is committed. There is a one

  (1) year statute of limitations for torts in the Commonwealth of Kentucky. Thus, April 29, 2009

  was the deadline for the criminal prosecution of any misdemeanors stemming from the attack on



                                                   25
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 26 of 34 PageID #: 595




  SALISA, as well as the deadline for the filing of any classic tort actions against the assailant(s)

  stemming from the attack.

          109.    That, under Kentucky law, bad faith can be predicated on a violation of causally

  related constitutional, statutory or other clearly established right which a person in a public

  employee’s position presumptively would have known was afforded to a person in the plaintiff’s

  position, i.e., objective reasonableness.

          110.    That, under Kentucky law, one can also prove bad faith if the officer or employee

  willfully or maliciously intended to harm the plaintiff or acted with a corrupt motive.

          111.    Here, the LMPD fraudulently concealed the facts which would have given rise to a

  civil lawsuit against the assailant(s), whomever they might be, if they are ever identified.

  Therefore, the Commonwealth three (3) year statute of limitations for filing civil lawsuit based on

  battery and assault in the current action expired on April 29, 2011, at the very latest.

          112.    SALISA’s injuries were very serious and they caused an impairment in her ability

  to positively identify her attacker(s).     Therefore, SALISA depended upon and relied upon

  defendants to use their skills, technology and policy dictates to identify, charge and prosecute the

  attacker(s). Moreover, identification of the attacker(s) was essential for SALISA to seek a civil

  judgment against the attacker(s).

          113.    All defendants either engaged in specific conduct or assisted offending defendants

  in engaging in conduct and concealing conduct. The misconduct committed by defendants was

  unnecessary and unreasonable, and caused SALISA significant injury.

          114.    The acts of the defendants, and each of them, were not taken in good faith but,

  rather, in bad faith.




                                                   26
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 27 of 34 PageID #: 596




          115.    By reason of the conduct of defendants, SALISA was deprived of rights, privileges

  and immunities secured to her by the First and Fourteenth Amendments to the United States

  Constitution, and laws enacted thereunder.

          116.    The acts of defendants were unnecessary, objectively unreasonable and malicious.

  Therefore, defendants are liable to SALISA in damages pursuant to 42 U.S.C. § 1983, including

  compensatory damages, costs, attorney’s fees and punitive damages.

                                      COUNT II
                                  ALL DEFENDANTS
                     VIOLATION OF THE EQUAL PROTECTION CLAUSE

          117.    SALISA hereby incorporates and re-alleges Paragraphs one (1) through one-

  hundred and sixteen (116) above as and for Paragraph one-hundred and seventeen (117) of Count

  II.

          118.    Equal protection rights are violated when (1) a person is a member of an identifiable

  class; (2) that person is intentionally treated differently from others similarly situated; and (3) there

  is no rational basis for the difference in treatment. Discriminatory intent implies more than intent

  as volition or intent as awareness of consequences. It implies that the decision maker selected or

  reaffirmed a particular course of action at least in part because of–not merely in spite of–its adverse

  effects upon an identifiable group.

          119.    SALISA is a member of an identifiable group. As pled above, she is a female rape

  victim, of African-American descent, who has been treated differently on account of her gender.

  She further alleges that defendants acted with discriminatory intent in refusing to investigate

  criminal acts against her.




                                                     27
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 28 of 34 PageID #: 597




         120.    An individual who alleges that a police officer intentionally treated her differently

  than other similarly-situated individuals and alleges that there was no rational basis for the

  difference in treatment, states a viable Fourteenth Amendment Equal Protection Claim.

         121.    The actions taken by the defendants have violated SALISA’s rights as guaranteed

  by the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, in

  that she, as a female rape victim, has been afforded less favorable terms and conditions on the

  basis of her gender.

         122.    SALISA has been deprived of her rights of equal protection under the law–and as

  of the date of this filing, continues to be deprived of these rights–on account of her gender, in

  violation of the Fourteenth Amendment to the United States Constitution, in that she has been

  afforded less favorable terms and conditions than similarly situated victims of crime and continues

  to be afforded less favorable terms and conditions.

         123.    The acts of defendants were unnecessary, objectively unreasonable and malicious.

  Therefore, defendants are liable to SALISA in damages pursuant to 42 U.S.C. § 1983, including

  compensatory damages, costs, attorney’s fees and punitive damages.

                               COUNT III
                            ALL DEFENDANTS
      GENDER-BASED CIVIL CONSPIRACY IN VIOLATION OF 42 U.S.C. § 1985(3)

         124.    SALISA hereby incorporates and re-alleges Paragraphs one (1) through one-

  hundred and twenty-three (123) above as and for Paragraph one-hundred and twenty-four (124) of

  Count III.

         125.    The Sixth Circuit has held that women constitute a cognizable class under 42 U.S.C.

  § 1985(3).




                                                  28
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 29 of 34 PageID #: 598




         126.    Starting on April 29, 2008 and continuing for over a decade up to, and including,

  December 2017, and beyond, defendants conspired among themselves and with others for the

  purpose of depriving, directly or indirectly, SALISA of equal protection under the law with the

  intent to deny her right to access the courts related to the violent assault she endured.

         127.    Defendants engaged in a conspiracy among themselves and with others based on

  discriminatory animus for the purpose of depriving, directly or indirectly, SALISA’s right to equal

  protection under the law in violation of 42 U.S.C. § 1985(3), with the object of that conspiracy

  being to conceal the fact that the complaints of crime made by female rape victims are less

  important to the LMPD than complaints made by similarly-situated male rape victims.

         128.    Defendants conspired together to deprive SALISA of equal protection of the laws

  as alleged in this Complaint based on gender animosity toward SALISA as a female rape victim.

  Furthermore, defendants conspired among themselves and with others in order to conceal,

  specifically, WOOLRIDGE and CHRISTIAN’s police misconduct occurring on April 29, 2008

  and beyond, which reflected their gender hostility, and the fact that they intentionally breached

  their most basic police duties when they failed to aid SALISA, a female rape victim, and wantonly

  left her vulnerable to even greater danger and harm.

         129.    In furtherance of that conspiracy, defendants engaged in oral, written, and

  electronic communications among themselves and with others regarding: a) their agreement not to

  complete SALISA’s rape kit testing (utilized exclusively upon female rape victims); b) the actions

  taken to prevent the testing; and c) their efforts to conceal these unconstitutional actions, including

  misrepresented material facts to SALISA and Ms. Ellis, and withholding documents and

  information from them.




                                                    29
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 30 of 34 PageID #: 599




         130.   As a result of that conspiracy, for over ten (10) years, the unconstitutional acts and

  omissions of defendants violating SALISA’s Equal Protection rights of the law has been unknown

  to SALISA as a result of said conspiracy.

         131.   As a result of that conspiracy, for over ten (10) years, SALISA has suffered and

  continues to suffer significant physical and emotional injury SALISA has suffered tremendous

  emotional distress and other significant forms of damages.

         132.   The acts of defendants were unnecessary, objectively unreasonable and malicious.

  Therefore, defendants are liable to SALISA in damages pursuant to 42 U.S.C. § 1983, including

  compensatory damages, costs, attorney’s fees and punitive damages.

                                     COUNT IV
                         ROBERT C. WHITE AND STEVE CONRAD
                         UNCONSTITUTIONAL MONELL CUSTOM

         133.   PLAINTIFF hereby incorporates and re-alleges Paragraphs one (1) through one-

  hundred and thirty-two (132) above as and for Paragraph one-hundred and thirty-three (133) of

  Count IV.

         134.    At all relevant times, including April 2008, and for years prior thereto, WHITE

  and CONRAD, final policymakers, knowingly, and/or with reckless or callous indifference to the

  constitutional rights of the citizens of Louisville, permitted and/or maintained a widespread

  “custom” of allowing an historical pattern of tampering, concealing, compromising and/or

  destroying female rape victims’ rape kits while they were in the possession and/or control of

  LMPD.

         135.   WHITE and CONRAD permitted this custom by:

                a) disregarding, ignoring and/or covering up allegations of
                   investigatory police misconduct;




                                                 30
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 31 of 34 PageID #: 600




                 b) allowing violations of police policy, including those intended to
                    protect female rape victims and ensure a legitimate investigation
                    of their criminal cases; and

                 c) allowing an historical pattern of tampering, concealing,
                    compromising and/or destroying female rape victims’ rape kits
                    while they were in the possession and/or control of LMPD.

         136.    This pattern of police misconduct was so pervasive as to constitute a “custom or

  usage” with the force of law.

         137.    The pattern of police misconduct of which Plaintiff complains herein was the

  subject of a December 2019 Kentucky Center for Investigative Reporting (KyCIR) article,

  Prosecution Denied (hereafter “2019 article”). The 2019 article revealed that 194 people reported

  a rape to the LMPD in 2017, resulting in only four (4) convictions. The 2019 article stated that

  “[a]ccording to FBI guidelines and LMPD’s own rules, [“cleared by exception”] means that police

  have identified a suspect, they know where that person is and they have enough evidence to make

  an arrest. But they don’t, because of an exceptional circumstance beyond law enforcement’s

  control…”

         138.    Based on the 2019 article, LMPD cleared three (3) times as many 2017 rape cases

  “by exception” than they did by arrest. Based on the 2019 article, “LMPD closes nearly half of all

  rape cases by exception and arrests fewer suspects than the national average. In the15 percent of

  rape cases that did end in arrest, the vast majority of defendants saw their rape charge amended,

  or dropped altogether, in exchange for a guilty plea on other charges.”

         139.    A portion of the 2019 article reads as follows:

                 “According to statistics LMPD provided to the FBI, 175 rapes were
                 reported in Louisville in 2017. When [KyCIR] requested case
                 summaries for all 2017 rapes from LMPD, [KyCIR] received 194
                 files. It’s unclear why the numbers differ…That same year,
                 Nashville, Tenn., reported 492 rapes to the FBI. Kansas City,



                                                  31
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 32 of 34 PageID #: 601




                 Missouri reported 445. Lexington, with half the population of
                 Louisville, reported 200.”

         140.    In response to the LMPD rape reporting statistics in the 2019 article, LMPD

  spokesperson Jessie Halladay said Louisville’s low reporting numbers can be blamed on the media.

         141.    In response to evidence presented in the 2019 article which reflects rape

  investigation failures—such as the failure to properly collect evidence from the scene of the rape—

  Lt. Shannon Lauder, of LMPD’s Special Victims Unit, disputed that her detectives eve did a

  minimal investigation of a rape. Lt. Lauder went on to tell a KyCIR reporter:

                 “I’m not going to sit here and allow you to act like my detectives are
                 not thoroughly investigating cases because it’s going to sound good
                 for your article…That’s reckless of you, it doesn’t serve victims for
                 you to say that, and I don’t appreciate it.”

         142.    The 2019 article included evidence of a LMPD rape investigation victim advocate

  being untruthful with a rape victim by telling her that the investigation of her rape was ongoing.

         143.    The pattern of police misconduct of which Plaintiff complains herein was also the

  subject of a December 2018 KyCIR article, Louisville Police Close More Than Half Of Rape Cases

  Without Arresting Anyone (hereafter “2018 article”).

         144.    According to the 2018 article:

                 “[LMPD] officers determined that arrests were just not possible in
                 51 percent of all 2014-16 rape cases.

                 The LMPD used [the “cleared by exception”] designation more than
                 twice as often as they arrested suspected rapists. And a national
                 investigation shows they used it more than almost every other large
                 police department.

                 An investigation from ProPublica, Newsy and Reveal from the
                 Center for Investigative Reporting found that dozens of law
                 enforcement agencies made it seem like they solved a significant
                 share of their rape cases through exceptional clearance, when the
                 cases were simply closed. The news organizations shared data with
                 KyCIR from 64 police departments serving populations of 300,000

                                                  32
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 33 of 34 PageID #: 602




                or more. That data shows Louisville had the sixth-highest rate of
                clearing rape cases by exceptional means.”

         145.   The custom described above was the moving force behind the violations of

  SALISA’s constitutional rights committed by defendants, and each of them, and proximately

  caused her personal injuries, great pain and other damages. The custom described above also

  proximately caused a deprivation of the rights, privileges and immunities secured to SALISA by

  the Fourth and Fourteenth Amendments to the United States Constitution, including due process,

  and laws enacted thereunder.

         146.   As a result of the customs described above, SALISA was subjected to personal

  injuries, great pain and other damages, and as a result, WHITE and CONRAD are liable to

  SALISA in damages under 42 U.S.C. § 1983, including pain and suffering, punitive damages and

  other damages.

         WHEREFORE, Plaintiff, SALISA LUSTER HARRISON, by and through her attorneys,

  and requests judgment against defendants, and each of them:

                1. That the defendants be required to pay SALISA LUSTER
                   HARRISON’s compensatory damages;

                2. That the defendants be required to pay actual damages;

                3. That the defendants be required to pay costs and attorney fees
                   per 42 U.S.C. § 1988; and

                4. That SALISA LUSTER HARRISON have any other such relief
                   as this Honorable Court deems just and proper.

                                                     Respectfully submitted,

                                                     /s/ Michael J. Laux
                                                     Michael J. Laux
                                                     Pro Hac Vice Admission
                                                     One of the Attorneys for PLAINTIFF
                                                     LAUX LAW GROUP
                                                     400 W. Capitol Avenue, Suite 1700

                                                33
Case 3:18-cv-00388-GNS-LLK Document 82 Filed 07/07/20 Page 34 of 34 PageID #: 603




                                            Little Rock, AR 72201
                                            Telephone: (501) 242-0750
                                            E-mail: mlaux@lauxlawgroup.com

                                            Benjamin L. Crump
                                            Pro Hac Vice Admission
                                            One of the Attorneys for PLAINTIFF
                                            BEN CRUMP, PLLC
                                            122 S. Calhoun Street
                                            Tallahassee, FL 32301
                                            Telephone: (850) 224-2020
                                            E-mail: ben@bencrump.com

                                            and

                                            Lonita K. Baker
                                            Kentucky Bar No. 91480
                                            One of the Attorneys for PLAINTIFF
                                            SAM AGUIAR INJURY LAWYERS
                                            1201 Story Ave.
                                            Louisville, KY 40206
                                            Telephone: (502) 785-3822
                                            E-mail: lonita.baker@gmail.com




                                       34
